PER CURIAM.
Defendant Emerson Pinkney appeals the summary denial of his motion for postcon-viction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Although the defendant’s allegations of ineffective assistance of counsel are legally insufficient, his claim that he received an illegal sentence, if true, may entitle him to relief. The trial judge did not attach to his order any portion of the files or records to refute the allegation of the illegal sentence for possession of a controlled substance with the intent to sell.
Accordingly, we reverse the trial court’s order and remand the case. On remand, the court must attach to the order files and records of the ease conclusively showing that the prisoner is entitled to no relief, if the record substantiates a denial. If the *725court again denies the motion, the defendant has thirty days in which to appeal.
Reversed and remanded.
RYDER, A.C.J., and DANAHY and FRANK, JJ., concur.